IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,213 & AP-76,214



                EX PARTE WILLIAM HOWARD NELSON, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 08F0195-202-A AND 07F228-202-A
            IN THE 202ND DISTRICT COURT FROM BOWIE COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated assault offenses and sentenced to 60 years’ imprisonment and 30 years’ imprisonment,

respectively.

       Applicant contends that he was deprived of his right to appeal his judgments of conviction

in these cases because his notices of appeal were untimely filed.

       The trial court has determined that Applicant was deprived of his right to appeal his
                                                                                                     2

judgments of conviction and recommends that relief be granted. We agree. We find that Applicant

is entitled to the opportunity to file out-of-time appeals of the judgments of conviction in Cause Nos.

08F0195-202-A and 07F228-202-A from the 202nd Judicial District Court of Bowie County.

Applicant is ordered returned to the time at which he may give written notices of appeal so that he

may then, with the aid of counsel, obtain meaningful appeals. All time limits shall be calculated as

if the sentences had been imposed on the date on which the mandates of this Court issue. We hold

that, should Applicant desire to prosecute appeals, he must take affirmative steps to file written

notices of appeal in the trial court within 30 days after the mandates of this Court issue.



Delivered: September 16, 2009
Do Not Publish